Citation Nr: 0404494	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  95-24 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to specially adapted housing or a special home 
adaptation grant.

(Issues of entitlement to service connection for a right 
shoulder disability, cervical spine disability, 
musculoskeletal tension headaches, and a disability of the 
right hand will be addressed in separate remands).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to June 3, 
1966, and from June 20, 1966 to June 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the Waco, 
Texas, Regional Office (RO) of the United States Department 
of Veterans' Affairs (VA).  In that decision, the RO denied 
entitlement to specially adapted housing or a special home 
adaptation grant.

Issues of entitlement to service connection for a right 
shoulder disability, cervical spine disability, 
musculoskeletal tension headaches, and a disability of the 
right hand will be addressed in separate remands.

The veteran testified at a hearing held before the 
undersigned at the RO in January 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. 106-475, 
114 Stat (Nov. 9, 2000) requires VA to provide notice to 
claimants of what evidence is needed to substantiate their 
claims, of what evidence they are responsible for obtaining. 
and of what evidence VA will undertake to obtain.  38 
U.S.C.A. § 5103(a) (West 2002).  VA has also undertaken to 
inform claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2003).  The veteran has 
not received the required notice.

The veteran has the following service-connected disabilities: 
post-traumatic stress disorder (PTSD), lumbosacral strain 
with degenerative joint disease, a right wrist ganglion, and 
a neck cyst.  His PTSD is rated as 100 percent disabling.

In order for a veteran to receive a certificate of 
eligibility for specially adapted housing, the veteran must 
have permanent and total service-connected disability due to: 
(1) the loss, or loss or use, of both lower extremities, such 
as to preclude locomotion without the aid of braces, 
crutches, canes or a wheelchair; or (2) blindness in both 
eyes, having only light perception, plus the anatomical loss 
or loss of use of one lower extremity; or (3) the loss or 
loss of use of one lower extremity, together with residuals 
of organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. 
§ 2101(a) (West 2002); 38 C.F.R. § 3.809 (2003).  The term 
"preclude locomotion" means that there is a necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion, even though occasional 
locomotion by other methods may be possible.  38 C.F.R. 
§ 3.809(d) (2003).

In a VA medical examination in September 2002, the examiner 
noted that the veteran "walks with a noticeable limp of the 
right lower extremity and uses a cane in the left hand."  To 
determine whether the veteran is entitled to specially 
adapted housing or a special home adaptation grant, it is 
necessary to determine whether disability of the right lower 
extremity is attributable to the veteran's service-connected 
lumbosacral spine disorders, and, if so, whether the lower 
extremity disability precludes locomotion without the use of 
canes or other assistive devices.

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should provide the veteran 
with a VCAA notice letter in accordance 
with 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).

2.  The RO should schedule the veteran 
for an orthopedic examination.  The 
veteran's claims file should be provided 
to the examiner for review.  The examiner 
should note the current condition of the 
veteran's lumbosacral spine and lower 
extremities, and should provide opinions 
in response to the following questions:  
1) Is current disability of the lower 
extremities attributable to disorders of 
the veteran's lumbosacral spine?  2) If 
current disability of the lower 
extremities is attributable to disorders 
of the veteran's lumbosacral spine, does 
such disability preclude locomotion 
without the use of canes, braces, 
crutches, or a wheelchair?

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


